Citation Nr: 1438116	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  14-20 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected hypertension.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1962.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which in part denied the Veteran's claims for service-connection for depression. 

The issue of entitlement to service connection for enuresis has been raised by the record, as the Veteran's private physician stated in a November 2013 report that he struggles with permanent enuresis which had its onset in service, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action including clarification of whether the Veteran would like to file a claim.  38 C.F.R. § 19.9(b) (2013). 

The appeal was remanded in February 2014 for issuance of a statement of the case, which was rendered in May 2014.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board therefore finds that there has been substantial compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Here, the issue of service connection for depression, to include as secondary to hypertension has been raised by the record, specifically the Veteran's March 2014 VA examination. 
For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the March 2014 examination, the VA examiner stated that the Veteran had other health problems, including diabetes, hypertension, and hyperplasia of the prostate which may exacerbate the Veteran's depression.  Following this statement, as the Veteran is service-connected for hypertension, the RO correctly had the VA examiner provide an addendum opinion specifically addressing aggravation and whether the Veteran's depression was caused or aggravated by hypertension.

In the instant case, as the issue of secondary service connection was raised by the examiner and the Veteran has not demonstrated actual knowledge of the requirements for establishing service connection on a secondary basis, the Veteran however has not been properly notified of the requirements of 38 C.F.R. § 3.310.  Therefore, upon remand, Veterans Claims Assistance Act of 2000 (VCAA) compliant notification should be sent to the Veteran informing him of the steps necessary to substantiate a claim for secondary service connection.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice on how to substantiate a claim for secondary service-connection pursuant to 38 C.F.R. § 3.310.  

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case that includes consideration of the laws and regulations pertinent to secondary claims, namely 38 C.F.R. § 3.310.   and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

